Title: To James Madison from David Ross, 25 March 1811
From: Ross, David
To: Madison, James


SirWashington 25 March 1811.
I am this moment favourd with your letter of this date, relative to the Award of 1783. Your comunications upon the subject are in Unison with Mr. Tazwell’s, as to the governing principles upon which the Arbitrators founded their award. I always considered the subject in the same view. You have given me all the information I could ask, or expect.
As the Law Statement & Reccord will be mere lumber in your office—I will withdraw them for the present, to save the trouble of copies.
I pray you to accept the sincere offerings of Gratefull thanks, for your condecension & trouble in this antient business. Most Respectfully
David Ross
